STORY, Circuit Justice,
in the course of his summing up to the jury, stated his opinion as follows:
This is an indictment for murder on the high seas; and it is competent for the jury, upon a view of the whole matter, either to acquit the defendant of all guilt, or to convict him of the crime, as alleged in the indictment,- or to find him guilty of manslaughter. There are some general considerations, upon which the arguments at the bar render it necessary for the court to bestow a passing comment. In the first place, the general good character of the defendant may be properly brought into the cause, and ought to have weight with the jury in all cases, where the facts are doubtful, or admit of different interpretations. But where the evidence is positive, and satisfactory to the jury, such good character certainly cannot overcome the just presumption of guilt arising therefrom; for such is the infirmity of human nature, that men, even of exemplary life and character, are sometimes suddenly betrayed into excesses, and hurried on, by their passions, to the commission of the grossest offences. Previous good character is therefore a circumstance entitled to the consideration of the jury, and ought to be thrown into the scale in favor of mercy; but if the facts, which establish the guilt of the party, are supported by proofs entirely credible and unexceptionable, there is no pretence to say, that a jury is bound to acquit the party merely because of such character.. In the next place, as to the position, which has been so strongly urged at the bar in defence of the accused, that common seamen are not entitled to belief, though their testimony is given under oath in a court of justice. There Is no such rule of law in respect to this class of persons. Seamen, like other persons, if not interested or infamous, are competent witnesses in the trial of criminal as well as civil causes. The law has pronounced no general sentence of exclusion against them; and there is nothing, in their course of life, or general characters, which would warrant such a harsh and vindictive proceeding. They are competent witnesses, and their credit is to be left to the jury, to be judged of under all the circumstances of each case. Their testimony is open to every suggestion arising from their individual characters, their station in life, their manner of testifying, the nature of the facts related by them, their prejudices, and passions, and feelings, and indeed all the considerations which abate the force of evidence in every other case. They have a right to be heard in what they testify under oath, like other men; and the jury, who should wholly disregard their testimony, simply because they were seamen, and thus involve the whole class in one indiscriminate proscription of discredit, as contended for at the bar, would betray their proper duty, and supercede, instead of enforcing the law.
In the next place, as to the rights and duties of masters of ships, in relation to-the crew, during the voyage. It is doubtless true, that the master has a right to require of them a prompt and ready performance of duty, and an habitual obedience to reasonable commands at all times. The-safety of the ship and the success of the voyage essentially depend upon the due enforcement of this right. And in proportion, as the urgency of the occasion, and the necessities of the sea service, require instant compliance with such commands, the duty of the seamen to obey becomes more pressing and obligatory. If obedience does not follow, the master may compel it by punishment, and the nature and extent of the-punishment must be decided by the exigency of the case. The master may also apply punishment, by way of correction, for past as well as present offences, to preserve the good order and discipline of the ship. But,, after all, however summary or strict may be his power, it is not unlimited, nor is it to-be exercised in an arbitrary, cruel, or revengeful manner The authority of the master, on board the ship, is nearly allied to-that of a parent, and is to be used with reasonable tenderness and humanity. No punishment can be inflicted unless for reasonable provocation or cause; and it must be-moderate, and just, and proportionate to the nature and aggravation of the offence. The-law does not permit the master to gratify a brutal and low revenge, or to inflict cruel and unnecessary punishments. It allows no-excess, either in the mode, or the nature, or the object of the punishment. It upholds the exercise of the authority only when it is-for salutary purposes, not when it arises-from personal prejudice, caprice, or dislike, or from gross and vindictive passions. In every case, therefore, where punishment is applied, the master is responsible, both civilly and criminally, if he wantonly exceed-the measure of justice.
In respect to the general principles of law. applicable to cases of homicide, there has-*1211been no controversy at the bar;- and I am spared the necessity of expounding them beyond what has been read from approved authorities. But the circumstances of this .case call for an explicit instruction to you upon the points made in the defence. These are: (1) That the death of Whitehead (the seaman, whose death is feloniously charged in the indictment), was solely owing to accident and misadventure in the course of his duty, the fall from the yard not being occasioned by his debility, but by circumstances which might have occasioned it to a healthy seaman. (2) If his death was not owing to accident or misadventure, but simply to his debility, yet the circumstances of the case do not show, that such debility was so known to the master, that the order, that he should go aloft, was unjustifiable or wantonly wrong. (3) That if the order was not strictly justifiable, still the act was not the result of personal malice to the deceased in particular, nor of brutal and malignant passions or feelings, which establish general malice, and, therefore, in no event can the facts justify a conviction of murder. (4) That it is not a case even of manslaughter; for there was not such a want of caution, or such gross negligence in the master, as would, in the absence of malice, justify a verdict of manslaughter.
The first inquiry proper for the jury then is, whether Whitehead came to his death by mere accident or misadventure; or whether it was occasioned by his debility and exhaustion, arising from physical. infirmity at the time of his fall from the yard. If occasioned by such debility and exhaustion, the next inquiry ought to be, whether that state of debility and exhaustion was fully known to Capt. Freeman, when he gave the orders for his, Whitehead’s going aloft. If so, were the circumstances such as, that Capt. Freeman must, and ought to have foreseen, that the enforcement of his order to go aloft would probably be attended, either by death or enormous bodily injury by falling, to Whitehead, so that the jury can justly infer, that it muse have been persisted in from personal malice to the deceased, or from such a brutal malignity of conduct, as carries with it the plain indications of a heart regardless of social duty, and fatally bent on mischief. If so, it was murder. And it would not vary the case, that the moral force of the authority of the master to compel performance, instead of physical force, produced compliance with the order on the part of Whitehead, although the latter was sensible of his own extreme debility.
If the jury are not satisfied, that there was either actual malice to the deceased, or constructive. malice, arising from brutal malignity, as before mentioned; still, if the circumstances of the case show, that there was gross heedlessness, want of due caution, and unreasonable exercise of authority on the part of Capt. Freeman, and that he ought to have known, and could not but have known, tnat Whitehead was unlit to go aloft, and that there was probable and immediate danger to his life in his so doing, then, notwithstanding the absence of such malice, the offence is at least manslaughter. For every act done wilfully, and with gross negligence, by any person, the known effect of which, under the circumstances, must be to endanger life, is, if death ensues, at least manslaughter.
(The judge then proceeded to sum up, and comment at large, upon the facts, in the various aspects thus presented of the case, and concluded by leaving it to the jury, upon the whole evidence, under the foregoing instructions as to the law.)
Yerdict. guilty of manslaughter, and sentence accordingly.
See. as to what constitutes murder, 1 East, P. C. 214. 225. 226. 231, 256. 257. As to what constitutes manslaughter, 1 East. P. C. 218. 210. 227, 231. 257. As to the effect of negligence in cases of homicide, when it makes the act felonious or not, 1 East, P. G. 227, 231, 257, 261. 265.